Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakaze et al (US 2006/0160441; cited by Applicant) in view of Bynum (US 2663424). Asakaze et al disclose the basic claimed structure including a marine outboard motor 5 for a marine vessel 1, the marine outboard motor 5 having an engine assembly with an internal combustion engine 21, a drive shaft 23 configured to transmit a drive force from the internal combustion engine, a propeller shaft 11, a drive transmission 24-26 configured to transmit the drive force from the drive shaft to the propeller shaft, a lubrication system 39 configured to convey lubricant along a lubricant flow path to lubricate one or both of the drive transmission and the drive shaft and a lubricant filter 62 provided along the lubricant flow path and configured to remove solid contaminants from the lubricant as it flows along the lubricant flow path. Not disclosed by Asakaze et al is the lubricant filter being shaft driven. Bynum disclose a filter driven by a shaft (note column 1, lines 45-56-column 2, lines 1-13. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the .    
With respect to the Brown et al (US 6261455; cited by Applicant), this reference appears to be fluid driven and note shaft driven. The shaft of Brown et al is encased in the filter.
Claims 3 and 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flandin-Blety (US 4563127) shows a turbine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617